Citation Nr: 0708049	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  03-35 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a left ankle 
injury, to include generalized osteoarthritis (Reiter's 
syndrome).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied service connection 
for generalized arthritis, Reiter's syndrome, due to a left 
ankle injury.

The veteran was scheduled for a September 2005 RO hearing; 
this hearing request was withdrawn.  The veteran was 
scheduled for a February 2006 Board hearing, but he withdrew 
this request prior to the hearing.  

The Board remanded the case to the RO for further development 
in June 2006.  Development has been completed and the case is 
once again before the Board for review.


FINDINGS OF FACT

1.  The Board previously denied a claim for service 
connection for the residuals of a left ankle injury and for 
Reiter's syndrome in a December 1990 decision.  

2.  Evidence received since the December 1990 Board decision, 
by itself or in conjunction with previously considered 
evidence, does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for 
residuals of a left ankle injury, to include generalized 
osteoarthritis (Reiter's syndrome).


CONCLUSIONS OF LAW

1.  The December 1990 Board decision, which denied service 
connection for the residuals of a left ankle injury and for 
Reiter's syndrome, is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the December 1990 
Board decision is not new and material; the claim for service 
connection for residuals of a left ankle injury, to include 
generalized osteoarthritis (Reiter's syndrome) is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  
A July 2006 VCAA notice letter provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2005); Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  The July 2006 notice letter included an 
explanation of the meaning of both "new" and "material" 
evidence, and described the particular type of evidence 
necessary to substantiate any service connection elements 
found to be insufficiently shown at the time of the prior 
final denial.  

The Board notes that the case was remanded for VCAA compliant 
notice in June 2006.  The RO issued this notice in July 2006.  
Notice was not received prior to the initial rating decision.  
Despite the inadequate timing of this notice, however, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was afforded ample time to respond 
to the additional notice letter, and the RO reconsidered the 
veteran's claim in a November 2006 supplemental statement of 
the case.  

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  In order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105 (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

The evidence must be both new and material; if the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Evidence may be new and material where it contributes to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even if it does 
not warrant revision of a previous decision.  Hodge v. West, 
155 F.3d 1356 (1998). 

In December 1990, the Board previously considered and denied 
the veteran's claim for service connection for the residuals 
of a left ankle injury and for Reiter's syndrome.  In that 
decision, the Board found that the veteran sustained a left 
ankle injury in service and was treated without any chronic 
residuals occurring after treatment.  The Board also found no 
evidence of a chronic left ankle disability at that time.  
The Board noted that service medical records noted early 
arthritic syndrome in connection to complaints of left foot 
pain; however, x-rays were negative for arthritis and the 
veteran was subsequently diagnosed with a calcaneal spur that 
was surgically removed in service.  The Board found that 
although the veteran had a 1977 diagnosis of Reiter's 
syndrome, Reiter's syndrome was not demonstrated during 
service, or within one year following separation from 
service.  

The Board finds that although the evidence submitted after 
the December 1990 decision is new, it is not material.  
Evidence received subsequent to the December 1990 decision 
includes: an August 2001 VA treatment report, which notes 
that the veteran was hospitalized in 1978 due to lower left 
extremity swelling and was diagnosed with Reiter's syndrome; 
an October 2002 VA examination, which assessed the veteran 
with Reiter's syndrome, a history of joint disease in the 
lower extremities, sacroiliac joint arthritis, axial spine 
arthritis, and back pain; an August 2003 statement in support 
of claim; and a December 2004 VA treatment report which 
included complaints of back, hip, and leg pain.  The Board 
notes that an April 1977 VA radiographic report, submitted 
subsequent to the December 1990 decision shows irregularity 
of the posterior-inferior aspect of the calcaneus.  The 
veteran has already been service connected for a 
postoperative left calcaneum spur.  The October 2002 VA 
examination x-ray report did not reflect any bone, joint or 
soft tissue abnormality in the ankles, bilaterally.  

The Board finds that the evidence received subsequent to the 
December 1990 decision is new, in that it was not previously 
submitted.  The new evidence, however, does not raise a 
reasonable possibility of substantiating the claim.  The new 
evidence submitted shows that the veteran has Reiter's 
syndrome, with arthritis in the sacroiliac joint and spine.  
The veteran's diagnosis of Reiter's syndrome was already 
considered in the December 1990 Board decision.  New evidence 
submitted does not establish incurrence of generalized 
arthritis or Reiter's syndrome in service, or within one year 
following separation from service.  Further, the veteran has 
not provided medical evidence of a nexus between generalized 
arthritis or Reiter's syndrome and an in-service left ankle 
injury, and there is no recently obtained evidence linking a 
current left ankle disorder to the veteran's military 
service.  Thus, the evidence received subsequent to the 
December 1990 decision is not material.  Accordingly, the 
Board finds that new and material evidence sufficient to 
reopen a claim for service connection for residuals of a left 
ankle injury, to include generalized osteoarthritis (Reiter's 
syndrome) has not been submitted.



C.  Conclusion

The December 1990 Board decision, which denied service 
connection for the generalized arthritis, Reiter's syndrome, 
is final; evidence received subsequent to that decision is 
not new and material; and the claim for service connection 
for residuals of a left ankle injury, to include generalized 
osteoarthritis (Reiter's syndrome) is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1103, 20.1105 (2006).  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

The application to reopen a claim of entitlement to service 
connection for residuals of a left ankle injury, to include 
generalized osteoarthritis (Reiter's syndrome) is denied. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


